Citation Nr: 1507773	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from September 1946 to August 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis Missouri.

The Board remanded this matter in June and September 2014 for additional development, which has not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain an adequate addendum opinion

The Board first remanded this matter in June 2014 for a VA Compensation and Pension examination and opinion addressing the etiology of the Veteran's bilateral hearing loss and tinnitus.  An examination was conducted in July 2014.  In the opinion, the examiner addressed the Veteran's military occupational specialty, "clerk", but did not address the Veteran's contention that before he was assigned to be a clerk, he was exposed to machine gun fire on the firing range for one week during service without hearing protection.  Thus, the Board remanded this matter for a second time in September 2014 to obtain an addendum opinion addressing whether the Veteran's hearing loss and tinnitus were in any way related to his exposure to machine gun fire during service.

An addendum opinion was provided in October 2014.  However, the reviewing examiner did not adhere to the remand instructions.  She stated that the Veteran "never reported any noise exposure from a machine gun until after his denial of hearing loss and tinnitus."  In fact, the Veteran made this contention in his original claim and in his notice of disagreement with the October 2012 rating decision.  Furthermore, the Board had already found the Veteran competent to report having been exposed to machine gun fire during service.  See September 2014 Remand.  Yet in her analysis, the reviewing examiner did not consider whether the Veteran's exposure to gun fire was related to his current hearing loss and tinnitus.

The October 2014 addendum opinion relied on the following rationale: "the military records were negative for hearing loss or tinnitus, the veteran denied the onset of the conditions until 30 years following military service and did not even seek treatment until 55 years after the service and his MOS was a clerk which is not noisy. . ."  In the June 2014 Board remand, the Board noted that "[t]he absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection."  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Veteran's service treatment records show that his hearing was not tested at entry into service and that at separation he was administered a spoken voice test.  The June 2014 remand found that the spoken voice test "is of little probative value in this case," and that it "is not capable of capturing hearing loss that may have begun in service following acoustic trauma."

Regarding the time that elapsed between separation of service and the Veteran seeking treatment reporting onset, the Board notes that "the two most common causes for sensorineural hearing loss (SNHL) are presbycusis (age-induced hearing loss) and noise-induced hearing loss (caused by exposure to excessive noise)." VA Training Letter 10-2, page 3.  On remand, this also must be considered.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims to the July 2014 VA Compensation and Pension examiner for a second addendum opinion.  If the July 2014 VA examiner is not available, another qualified examiner should be asked to provide the addendum opinion.  The examiner must be provided access to the Virtual VA and VBMS systems.

The examiner must address the Veteran's lay statements, including his claim for service connection, which indicate that he was exposed to machine gun fire on the firing range for one week during service without hearing protection.  

According to VA Training Letter 10-02:

The two most common causes for sensorineural hearing loss (SNHL) are presbycusis (age-induced hearing loss) and noise-induced hearing loss (caused by exposure to excessive noise.  SNHL is usually characterized by hearing loss at the higher frequencies (3,000 to 6,000 Hz).

Considering the above, the examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's SNHL is the result of noise exposure in service, specifically the exposure to machine gun fire for one week during service without hearing protection.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is the result of noise exposure in service, specifically the exposure to machine gun fire for one week during service without hearing protection.

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history, including his report of exposure to machine gun fire as noted in his original claim for service connection and in his notice of disagreement.  Such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  Then readjudicate the Veteran's claims on appeal. If the benefits sought on appeal remain denied the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




